DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Amendments and Remarks filed 11/17/21 in response to the Office Action of 5/17/21 are acknowledged and have been entered.
	Claims 1-5 are pending and currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-5 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Das et al (Current Cancer Drug Targets, April 2012, 12(6): 1-12) in view of Yap et al (Journal of Lipid Research, 2010, 51: 1566-1580; 10/25/18 IDS), Ducker et al (Mol Cancer Res, 2005, 3(8): 463-476; 10/25/18 IDS), Frearson et al (Nature, 2010, 464: 728-734; 10/25/18 IDS), and Brand et al (US 2011/0312921 A1; 12/22/11).
Das et al is a review that teaches elevated NMT activity, myristoylation, is known to occur in human adenocarcinoma, gallbladder cancer, colon cancer, oral squamous cell carcinoma and various other carcinomas (pages 2-3, in particular). Das et al further teachers NMT1 is known to be elevated in breast, colon, lung, ovarian, colon, and brain cancers (pages 2-3, in particular). Das et al concludes that such NMT activity and expression indicates NMT1 inhibitors could be used as therapeutic agents against such cancers (page 2, in particular). Das 
Das et al does not specifically teach a binding assay or administering the NMT1 inhibitor DDD85646, DDD86481, or a derivative thereof. However, these deficiencies are made up in the teachings of Yap et al, Ducker et al, Frearson et al, and Brand et al.
Yap et al teaches a method of detecting a NMT catalyzed myristoylation profile in a biological sample comprising processing said sample with alkynyl-myristate and performing a binding assay to generate a myristoylation profile comprising contacting the processed sample with an antibody that binds to myrisoylated protein or azido-biotin labelled myristoylated protein present in the sample to form a complex wherein the complex indicates myristoylation (Figure 6, in particular).
Ducker et al teaches a Western blot method of detecting NMT1 and NMT2 protein levels in biological samples (Figure 3, in particular). Ducker et al further teaches mammary adenocarcinoma tumor growth is inhibited by inhibiting NMT1 in vivo (Figure 8, in particular). In contrast with results of Ducker et al from inhibiting NMT1 that resulted in anti-tumor activity, experiments of Ducker et al that knocked-down NMT2 had little effect on tumor progression in vivo (page 472, in particular). Ducker et al further indicates it is not surprising that inhibiting 
Frearson et al and Brand et al both teach NMT1 inhibitors DDD85646 and DDD86481 are known in the prior art (see page 728 of Frearson et al and [0095] of Brand et al, in particular).
One of ordinary skill in the art would have been motivated with an expectation with success to treat a human cancer subject (including a subject with melanoma) by targeting elevated NMT1 activity by performing a combined method comprising (i) obtaining a tumor sample from the subject, (ii) performing the myristoylation profile method of YAP et al on the sample from the subject to  determine whether NMT activity is elevated in the sample, (iii) performing the method of Ducker et al on the sample to determine whether NMT1 and/or NMT2 are elevated in the sample in order to attribute the elevated NMT activity to NMT1 and/or NMT2, (iv) determining that a sample with a high NMT activity from the myristoylation profile, high NMT1 expression, and low/no NMT2 expression is from a cancer that has high NMT1 activity and “is deficient in NMT2”, and (v) administering any NMT1 inhibitor of Frearson et al or Brand et al to the subject when the sample comprises elevated NMT activity and elevated levels of NMT1 (including a sample determined to have high NMT activity and low/no NMT2 expression – equivalent to a sample of a cancer with a myristolylation profile determined to indicate the cancer has high NMT1 activity and “is deficient in NMT2”) because Das et al concludes that elevated NMT activity and expression in cancers indicates NMT-1 inhibitors could be used as therapeutic agents against such cancers and NMT1 and NMT2 are taught to have partially overlapping functions (including myristoylation activity), Das et al teaches that inhibiting NMT1 inhibits tumorigenic activity in melanoma cells and has been shown to block 
	In the Reply of 11/17/21, Applicant indicates the cited references do not teach or suggest identifying a cancer as deficient in NMT2 for successful treatment. Applicant further argues Ducker et al teaches away from the claimed invention because Ducker et al teaches knocking down NMT2 was found by Ducker et al to have little effect on tumor progression in vivo and, therefore, appears to have no relevance to cancer treatment with an NMT inhibitor. Applicant further cites post-filing teachings of Kosciuk and Lin (ACS Chem. Biol., 2020, 15: 1747-58) teach that DDD85646 and DDD86481 inhibit both NMT1 and NMT2 and argues that DDD85646 and DDD86481 are not “an NMT inhibitor that functions by inhibiting NMT1 activity” because the inhibitors inhibit both NMT1 and NMT2. Applicant further argues the cited references do not teach or suggest determining whether NMT activity is due to NMT1 or NMT2. 
	The amendments to the claims and the arguments found in the Reply of 11/17/21 have been carefully considered, but are not deemed persuasive. In regards to the indication cited references do not teach or suggest identifying a cancer as deficient in NMT2 for successful treatment, successful treatment of the combined method is dependent on identifying a cancer with myristoylation activity that is attributed to NMT1 based on NMT1 and NMT2 expression levels (including one with myristoylation activity elevated NMT1 expression, and lack of NMT2 expression) because both NMT1 and NMT2 have myristoylation activity and inhibition of NMT1 in a cancer patient with NMT1 activity (including a patient with NMT1 activity and deficient in NMT2) would predictably result in successful treatment because both Das et al and Ducker et al teach therapeutic benefit from inhibiting NMT1 activity. In contrast, treatment with an NMT1 inhibitor would not be suggested by the combined method when NMT activity is high, there is no NMT1 expression, and there is high NMT2 expression.
	In regards to the argument that Ducker et al teaches away from the claimed invention because Ducker et al teaches knocking down NMT2 was found by Ducker et al to have little effect on tumor progression in vivo and, therefore, appears to have no relevance to cancer treatment with an NMT inhibitor, the examiner disagrees. The combined method is not motivated by an effort to knock-down NMT2. However, one would be motivated to perform binding assays to determine whether myristoylation activity in a cell is due to NMT1 and/or NMT2 based on expression levels of NMT1 and NMT2 in cells with myristoylation activity because cells with only elevated NMT2 expression would not be expected to responsive to an 
In regards to the citation of post-filing teachings of Kosciuk and Lin (ACS Chem. Biol., 2020, 15: 1747-58) teaching that DDD85646 and DDD86481 inhibit both NMT1 and NMT2 and argument that DDD85646 and DDD86481 are not “an NMT inhibitor that functions by inhibiting NMT1 activity” because the inhibitors inhibit both NMT1 and NMT2, the examiner disagrees. First, the determination of obviousness for a 35 U.S.C. 103 rejection is based on obviousness as of the effective filing date of the claimed invention and is not based on post-filing teachings. Further, an inhibitor of both NMT1 and NMT2 is an NMT1 inhibitor. Further, the prior art of both Frearson et al and Brand et al teach DDD85646 and DDD86481 are known to inhibit NMT1 – as well as NMT2. Further, as defined by both [0016] of the instant specification and instant claim 3, DDD85646 and DDD86481 are NMT1 inhibitors.
In regards to the argument that cited references do not teach or suggest determining whether NMT activity is due to NMT1 or NMT2, the examiner disagrees. One would be motivated to perform binding assays to determine whether myristoylation activity in a cell is due to NMT1 and/or NMT2 based on expression levels of NMT1 and NMT2 in cells with myristoylation activity because cells with only elevated NMT2 expression would not be expected to responsive to an NMT1 inhibitor while cells with myristoylation activity and NMT1 expression (include those lacking NMT2 expression) would predictably be responsive to NMT1 inhibition because the myristoylation activity in said cells would be attributed to NMT1 and  both Das et al and Ducker et al teach therapeutic benefit from inhibiting NMT1 activity.
.

Double Patenting
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. 11135218 B2 in view of Das et al (Current Cancer Drug Targets, April 2012, 12(6): 1-12), Yap et al (Journal of Lipid Research, 2010, 51: 1566-1580; 10/25/18 IDS) and Ducker et al (Mol Cancer Res, 2005, 3(8): 463-476; 10/25/18 IDS). The patent claims differ from the instant claims in that the instant claims recite a step of identifying the subject for the recited treatment of both the instant claims and the patent claims.  
It would have been obvious to one of skill in the art treat a human cancer subject, including a subject with melanoma characterized as having elevated NMT1 activity, by 

The arguments found in the Reply of 11/17/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that this rejection should be withdrawn because the instant claims are non-obvious, the examiner disagrees. The instant claims remain obvious for the reasons stated above. Further, based on allowance of 16/025835, this rejection is no longer provisional. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642